DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114996 in view of WO 2017/043553.
To further advance the prosecution of this invention, KATO et al. (U.S. Publication No. 2016/0355057, hereinafter KATO) and UENISHI et al. (U.S. Publication No. 2018/0282446), which is an English equivalent of WO 2015/114996 and WO 2017/043553 will be used in the rejection. 
Regarding claims 1 and 4, KATO teaches rubber composition contains a diene-based rubber containing from 5 to 40 mass% of a modified butadiene rubber (Abstract; Table 2; [0045-0049]) and a white filler (Abstract; [0009-0010]). The white filler contained in the rubber composition includes silica [0050 and 0052] in the amount of from 8 to 130 parts by mass [0053]. The rubber composition further comprises diene-based rubber [0029-0030]. In Table 3, Examples of the diene-based rubber includes SBR 3: TUFDENE E580 [0089] (aromatic vinyl content derived from styrene in the amount of 35.5% by mass, vinyl content of 40% by mole)and butadiene rubber b2 includes BR: Nippol BR 1220 [0091] (has a Mw: 490,000). As indicated by the present invention, TUFDENE E580 reads on rubber A and Nippol BR 1220 reads on rubber component B of the present invention. The rubber composition is capable of producing a pneumatic tire with heat build-up reduction properties and excellent in wet skid performance, and a pneumatic tire comprising the rubber composition [0006, 0020, and 0048].  
However, KATO does not teach the modified butadiene polymer being a terminal-modified butadiene polymer having a weight-average molecular weight from 1,000 to 15,000, and molecular weight distribution of 2.0 or less. 
In the same field of endeavor of tires [0125-0131], UENISHI teaches a method for reducing tire rolling resistance by low heat build-up achieved by making the hysteresis loss by blending silica into a diene rubber that constitutes a tread portion in a tire (Abstract; [0005]). UENISHI teaches a diene polymer is produced by polymerizing a monomer containing at least a diene monomer by using an initiator and terminating the polymerization by using an electrophile (Abstract; [0028-0102]). In Example 1 [0137], a modified butadiene- styrene copolymer has a Mw of 8,820 and PDI of 1.3, In Example 2 [0138], a modified SBR has a Mw of 11,100 and PDI of 1.4 and in Example 4 [0144], a modified butadiene homopolymer has a Mw of 7,820 and PDI of 1.3.
Given KATO teaches the rubber composition comprising modified butadiene rubber and the rubber composition is capable of producing a pneumatic tire with heat build-up reduction properties and excellent in wet skid performance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the modified butadiene polymer of KATO for the modified butadiene polymer(s) of UENISHI for the benefit of reducing tire rolling resistance by low heat build-up in tires as taught in UENISHI. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claims 6 and 17, KATO teaches the rubber composition comprises silane coupling agents to improve the reinforcing performance of the tire [0057-0060]. In Table 2, the amount of silica is 70 parts and the amount of silane coupling agent is 9 parts [0085]. Therefore, the amount of silane coupling agent in % is 12% by weight. 
Regarding claim 7, KATO teaches the rubber composition is in the tire tread [0065-0069]. 


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/114996 in view of WO 2017/043553 as evidenced by ZANZIG et al. (U.S. Publication No. 2004/0054065, hereinafter ZANZIG).
To further advance the prosecution of this invention, KATO et al. (U.S. Publication No. 2016/0355057, hereinafter KATO) and UENISHI et al. (U.S. Publication No. 2018/0282446), which is an English equivalent of WO 2015/114996 and WO 2017/043553 will be used in the rejection. 
Regarding claims 5 and 12, the combined disclosures of KATO and UENISHI substantially teaches the present invention. More specifically, KATO teaches the rubber composition comprises white filler (i.e., silica). In the working Examples, the silica used is ZEOSIL 165GR (Table 2; [0093]). As evidenced by ZANZIG teaches Zeosil 165GR has a CTAB of about 145 to 175 m2/g (Table 1; [0074]). 
Regarding claim 18, KATO teaches the rubber composition comprises silane coupling agents to improve the reinforcing performance of the tire [0057-0060]. In Table 2, the amount of silica is 70 parts and the amount of silane coupling agent is 9 parts [0085]. Therefore, the amount of silane coupling agent in % is 12% by weight. 
Allowable Subject Matter
Claims 2, 3, 8-11, 13-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. KATO et al., the closest prior art of record does not teach the rubber composition for a tire according to claim 1, wherein in the diene rubber, the content of the aromatic vinyl-conjugated diene rubber A is from 50 to 90% by mass. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763